Citation Nr: 9935957	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  93-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  In September 1996, the Board affirmed the denial.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").

In November 1997, the VA filed a motion with the Court to 
vacate the Board's decision and to remand this case for 
further development.  The motion was granted by the Court in 
December 1997.  The veteran's case was remanded by the Board 
for further development in June 1998 and March 1999.  The 
case is again before the Board for appellate review.


FINDING OF FACT

The veteran, without good cause, failed to report for 
scheduled VA examinations scheduled for the purpose of 
determining whether he was precluded from performing 
substantially gainful employment due to his various 
disabilities.


CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
rating for pension purposes is denied.  38 C.F.R. § 3.655 
(a)(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a basis for a finding of permanent and total 
disability for pension purposes, the evidence must 
demonstrate that the veteran is unemployable, and is 
reasonably certain to remain unemployable throughout life.  
Unemployability may be established on the basis of the 
particular circumstances of the veteran, including 
disabilities in combination with employment background, and 
age.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342 (1999).

The veteran contends that a permanent and total rating for 
pension purposes is warranted because his disabilities 
preclude him from obtaining or maintaining substantially 
gainful employment.  A review of the claims file indicates 
that the veteran has multiple conditions, including a 
herniated nucleus pulposus, L4-5, L5-S1, paranoid personality 
disorder, osteoarthritis of the dorsal spine, somatoform pain 
disorder and mild depression.  There is also x-ray evidence 
of pulmonary emphysema.  However, the Board could not fully 
ascertain the severity of the various conditions from the 
record as the veteran failed to report for several scheduled 
VA examinations.  

The veteran filed his claim for pension benefits in December 
1991.  He was afforded a VA examination in February 1992, the 
only VA examination on record.  His claim was denied in March 
1992.  The veteran then submitted a notice of disagreement in 
April 1992 wherein he stated that his new address was 5403 
Balboa Drive, Orlando, Florida.  There is no indication in 
the record that the veteran's address has changed since April 
1992.

The veteran's case was remanded by the Board in October 1994.  
Among the action items requested was that the veteran be 
afforded appropriate VA examinations to assess his several 
conditions.  The veteran failed to report for his scheduled 
examination in September 1995.  The veteran's case was then 
adjudicated by the Board on the merits and denied in 
September 1996.  However, the Board's decision was vacated by 
way of a motion filed by VA in a Court order in December 
1997.  The motion instructed that the veteran was to be 
scheduled for appropriate VA examinations to assess his 
current level of disability.  The veteran was also to be 
advised of the provisions of 38 C.F.R. § 3.655(b) which 
provide for denial of his claim should he fail to report for 
his examinations.

In accordance with the Court's order, the case was remanded 
in June 1998 with directions to schedule the veteran for VA 
examinations.  The RO was also instructed to document efforts 
to notify the veteran of his scheduled examinations and to 
notify him of the possible results should he fail to report 
for his examinations.

In July 1998, the RO contacted the veteran and advised him 
that he would be scheduled for a VA examination in the near 
future.  The veteran was advised that it was his 
responsibility to appear for the examination and to contact 
the medical facility that scheduled the appointment if he was 
unable to comply.  He was also advised that his failure to 
report could cause the RO to continue their denial of his 
claim.

Evidence of record reflects that the veteran was scheduled 
for several appointments at the VA clinic in Orlando, 
Florida, in August 1998.  However, he failed to report for 
the scheduled examinations.  A Report of Contact (ROC), dated 
in December 1998, indicated that the veteran said that he 
never received notice of the scheduled appointments.  The ROC 
also noted that the veteran requested that any examinations 
be scheduled for Orlando due to his disabilities and 
transportation problems.

The veteran was again notified by the RO in December 1998 
that he would be scheduled for an examination and that he was 
required to appear or notify the medical facility if he was 
unable to appear.  He was also advised that his failure to 
report could result in the denial of his claim.  Additional 
evidence of record, shows that the veteran failed to report 
for examinations scheduled at the Orlando VA clinic for 
December 1998.  A ROC, dated in January 1999, reflects that 
the veteran's representative was unable to reach the veteran 
at his prior telephone number.  There was no indication of 
any change of address.  The case was then returned to the 
Board.

The Board again remanded the case in March 1999.  The basis 
for the remand was that the claims folder did not contain 
documentation of the actual notice to the veteran of his 
scheduled examinations.  The RO was again instructed to 
schedule the veteran for VA examinations.  The RO was also to 
include documentation of the actual notice provided to the 
veteran and to again remind the veteran of the possible 
results of his failure to report.

The RO contacted the veteran in April 1999 and again informed 
him that he was to be scheduled for a VA examination.  He was 
again reminded that it was his responsibility to report for 
the examination and to contact the medical facility if he was 
unable to report.  He was also reminded that his failure to 
report could result in the denial of his claim.

The veteran was then scheduled for VA examinations at the 
Orlando outpatient clinic in May 1999.  Associated with the 
claims folder is a copy of the undated notification letter 
which provided the specific date, time, and location of each 
appointment.  Also included in the letter was a toll-free 
telephone number to be used to report any problems in keeping 
an appointment.  Evidence in the record shows that the 
veteran again failed to report for his scheduled 
examinations.  There is no indication of any contact from the 
veteran to explain why he did not report for the examination.

Applicable VA regulations provide for the denial of a claim 
where the claimant fails to report for a scheduled 
examination, unless there is good cause shown.  38 C.F.R. 
§ 3.655(a).  Specifically, the regulations provide that any 
claim, other than an original compensation claim, shall be 
denied if the claimant does not appear for an examination.  
38 C.F.R. § 3.655(b).  Compensation is defined as a monthly 
payment made by the VA to a veteran because of a service-
connected disability.  38 C.F.R. § 3.4 (1999).  As the 
veteran's claim is for a pension, compensation is not 
involved in this case.  

It is clear from the evidence in this case that the veteran 
failed to report for examinations scheduled in September 
1995, August 1998, December 1998, and May 1999.  He was 
advised by letter from the RO in June 1998, December 1998, 
and April 1999 that he was to be scheduled for VA 
examinations.  He was further advised that it was his 
responsibility to report for his scheduled examinations or to 
contact the medical facility if could not keep an 
appointment.  He was also advised that his failure to report 
for an examination could result in the continued denial of 
his claim.  

The evidence in this case also shows that the veteran was 
notified of his most recent examination appointment in May 
1999.  He was provided with the exact dates, times, and 
locations.  The appointments were all at the Orlando 
outpatient clinic, in deference to the veteran's request to 
have his examinations near his home in Orlando.  The 
notification letter also included a telephone number to 
contact the medical facility in case of any problems in 
keeping an appointment.  Yet the veteran failed to report for 
his examinations and failed to provide any explanation as to 
his failure to report.  He did not provide any evidence of 
good cause for his failure to report for his examinations. 
See Engelke v. Gober, 10 Vet. App. 396, 399 (1997) (Appellant 
failed to appear for six of his seven scheduled examinations.  
Court found Board's determination of no good cause shown to 
not be clearly erroneous and supported by a plausible basis).  

In reviewing the evidence of record, the Board notes that 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by mailing notice of the scheduled examinations to the 
veteran.  As noted above, the veteran notified the RO of his 
change of address in April 1992.  There has been no 
additional change of address provided by either the veteran 
or his representative since that time.  Further, proper 
notice was provided and all correspondence addressed to the 
veteran since April 1992, has been to the address designated 
by him and his latest address of record.  38 C.F.R. § 3.1(q) 
(1999).   Absent contrary evidence, it is presumed that the 
veteran received sufficient notice from the RO of the 
scheduled examinations and the consequences for failure to 
report.  There is no evidence of record which indicates that 
the veteran did not receive such notice.  Accordingly, the 
presumption of administrative regularity has not been 
rebutted.  See generally Warfield v. Gober, 10 Vet. App. 483, 
486 (1997).  

In summary, a claim for a permanent and total disability 
rating for pension purposes is not a compensation claim, 
therefore, if a veteran fails to report for a scheduled 
examination without good cause, his claim shall be denied.  
The veteran repeatedly failed to report for multiple 
examinations without ever showing good cause for failing to 
appear.  Moreover, there is no evidence to show that he did 
not receive notification of his scheduled appointments.  
Accordingly, his claim for VA pension benefits must be denied 
by operation of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Finally, the Board is aware that the RO was requested to 
provide the veteran with an explanation of the applicable 
provisions of 38 C.F.R. § 3.655 and pertinent holding of 
Engelke.  These actions were addressed by VA's motion, as 
well as by the Board's remands dated in June 1998 and March 
1999.  A review of the record does not reflect a detailed 
discussion of the pertinent regulatory provision or of the 
cited case.  However, the Board finds that the veteran was 
duly advised of the likelihood of the denial of his claim 
should he fail to report for his scheduled examinations.  
Evidence in support of this finding is contained on page six 
of the Appellee's Motion for Remand and to Stay Further 
Proceedings, dated in November 1997, which declared that 
38 C.F.R. § 3.655(b) dictated that the veteran's claim be 
denied upon his failure to report.  Further support is found 
in the three letters from the RO dated in June and December 
1998 and April 1999, informing the veteran that his failure 
to report could result in the continued denial of his claim.  
It cannot rationally be questioned that the veteran was made 
fully aware that reporting for VA examinations was crucial to 
his claim and that his failure to report could result in the 
denial of his claim.

Although an explicit and total compliance with the guidance 
to provide the veteran with a discussion of 38 C.F.R. 
§ 3.655(b) and the Court's decision in Engelke, would be 
preferable, the Board finds that the RO has substantially 
complied with the Motion's guidance, as well as that 
contained in the Board's remands.  Accordingly, the Board 
does not find that the veteran has been prejudiced in this 
regard.


ORDER

The claim for a permanent and total disability rating for 
pension purposes is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  Notice means written notice sent to a claimant or payee at his or her latest address of record. 38 C.F.R. 
3.1(q).

